





Exhibit 10.2







AMENDMENT NO. 3

TO THE

RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN

(Amended and Restated July 1, 2009)




WITNESSETH:




WHEREAS, Ruddick Corporation (“Ruddick”) sponsors the Ruddick Corporation
Flexible Deferral Plan (“FDP”), an unfunded nonqualified deferred compensation
plan for designated key employees and directors; and




WHEREAS, in Section 9.1 of the FDP, Ruddick reserved the right to amend the FDP
at any time in whole or in part;




WHEREAS, in Section 9.1 of the FDP, the Administrative Committee is granted the
right, in its sole discretion, to amend the FDP unless such amendment results in
significantly increased FDP expenses;




WHEREAS, Ruddick desires to amend the FDP to increase the maximum number of
In-Service Subaccounts to ten (10);




WHEREAS, the Administrative Committee approved at its November 28, 2011 meeting
an amendment to increase the maximum number of In-Service Subaccounts to ten
(10).




NOW THEREFORE, in order to effect the foregoing, the FDP is hereby amended as
follows:  




The first sentence of Section 5.1(a) is amended and restated as follows:




A Participant may elect to allocate his Deferral Contributions to one or more,
but no more than ten (10), In-Service Subaccounts.




Except as expressly or by necessary implication amended hereby, the FDP shall
continue in full force and effect.




IN WITNESS WHEREOF, Ruddick has caused this instrument to be executed this 30th
day of December, 2011 by its duly authorized officer effective as provided
herein to be effective January 1, 2012.




RUDDICK CORPORATION







/S/ JOHN B. WOODLIEF

John B. Woodlief, Vice President – Finance and

Chief Financial Officer







--------------------------------------------------------------------------------


